CTS Corporation
Form 10-K 2007

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT (10)(ii)


 
AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
This Agreement (“Agreement”) is entered into this 3rd day of December, 2007, by
and between CTS Corporation, an Indiana corporation (the “Company”), and
Vinod M. Khilnani (“Executive”).
 
RECITALS
 
WHEREAS, the Company and Executive entered into that certain Employment
Agreement as of July 2nd, 2007 (the “Employment Agreement”); and
 
WHEREAS, the Company and Executive wish to amend the Employment Agreement to
comply with Section 409A of the Internal Revenue Code, as amended.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Employment Agreement is amended as follows, effective as of the date first
written above:
 
AMENDMENT
 
1. Section 3(e) of the Employment Agreement is amended in its entirety to read
as follows:
 
 
(e)
Termination by CTS.  If during the Term, CTS terminates Executive’s employment
for any reason other than Cause, as set forth in Section 3(d) above, then CTS
agrees to pay Severance Benefits to Executive.  Severance Benefits means two
times the sum of (i) Executive’s base salary in effect at the time of
termination of employment and (ii) an amount equal to Executive’s target annual
incentive compensation for the calendar year ending prior to the date of
termination of employment under this subparagraph.   Severance Benefits will be
paid in a single lump sum cash payment as soon as practicable but not more than
90 days after the date of Executive’s “separation from service” within the
meaning of Section 409A; provided, however, that if Executive is a “specified
employee” as defined in Section 409A, such payment shall be paid on the earlier
of (a) the first day of the seventh month following the date of Executive’s
separation from service or (b) the Executive’s death.

 
2.  Section 3 of the Employment Agreement is amended by adding a new subsection
(g) thereto to read as follows:
 
 
(g)
Termination of Employment.  For purposes of this Agreement, Executive will not
be considered to have a termination of employment unless the termination
qualifies as a “separation from service” within the meaning of Section 409A.

 
3.  The fourth sentence of Section 6 of the Employment Agreement is amended in
its entirety to read as follows:
 
Executive shall not be eligible for benefits under CTS’ Severance Pay-Exempt
Salaried Employees Policy or any successor policy.
 
4. Except as provided herein, the Employment Agreement remains in full force and
effect.
 


 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.
 
 

  CTS CORPORATION          
 
By:
/s/ Roger R. Hemminghaus       Roger R. Hemminghaus      Title:  Chairman of the
Board          

 
 
 
 
 /s/ Vinod M. Khilnani       Executive: Vinod M. Khilnani                  



 


 


